Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 20, 2014

                                          No. 04-14-00794-CV

                                    IN RE Kay Lynn MAYNARD

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On November 14, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 20, 2014.


                                                          _________________________________
                                                          Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2012PC2786, styled In the Matter of the Estate of William T. Booth,
Deceased, pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.